Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 7, 8, and 11 have been amended. Claims 12-14 have been added as new. Claim 6 has been canceled. Claims 1-5 and 7-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020, 01/06/2021, and 09/02/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of the reservation of the plurality of shared vehicles. The limitation is ultimately dependent from claim 1 which discloses the reservation of a singular shared vehicle, not a reservation of a plurality of shared vehicles. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, in view of claim 1, the Examiner is interpreting the limitation to be the reservation of the shared vehicle in claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-5, 7-10, and 12-14 recite a method (i.e. process), and claim 11 recites an  apparatus (i.e. machine or article of manufacture. Therefore claims 1-5 and 7-14 fall within one of the four statutory categories of invention. 
Independent claims 1 and 11 recite the limitations acquiring a desired condition from a specific user who uses the shared vehicle; determining whether or not the shared vehicle can be reserved, on a basis of the desired condition; and when the reservation of the shared vehicle is completed, acquiring positional information of a plurality of other users who do not make a use request for the shared vehicle and providing reservation information of the shared vehicle one or more other users, among the plurality of users, who are determined to be able to get on the shared vehicle on a basis of the positional information, the reservation information including a destination of the shared vehicle reserved. The limitations are directed to providing reservation acquiring a desired condition from a specific user who uses the shared vehicle; determining whether or not the shared vehicle can be reserved, on a basis of the desired condition; and when the reservation of the shared vehicle is completed, acquiring positional information of a plurality of other users who do not make a use request for the shared vehicle and providing reservation information of the shared vehicle one or more other users, among the plurality of users, who are determined to be able to get on the shared vehicle on a basis of the positional information. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claims recite the additional element of a server. The server is a computer component recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the server to perform the above mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Dependent claims 2-5, 7-10, and 12-14 recite additional limitations that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-10 and 12-14 are also rejected under 35 U.S.C.101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Katigawa (2016/0048777).

Claim 1: Liu discloses: An information providing method for providing information using a server configured to manage a reservation of a shared vehicle to be shared by a plurality of users, comprising: (Liu ¶0055 disclosing multiple users making a request for ridesharing; ¶0003 disclosing the system allowing requesting for a ride-sharing group, constructing the group route, etc.)
acquiring a desired condition from a specific user who uses the shared vehicle; (Liu ¶0055 disclosing users requesting travel from locations along the route to another further along the route; the route may be according to trip characteristics (conditions) of the user/driver; trip characteristics may include origin/location, time constraints, road conditions, contextual information (¶0050-¶0051, ¶0058); conditions/characteristics may also be vehicle characteristics (¶0049), and/or passenger characteristics (¶0052-¶0053))
determining whether or not the shared vehicle can be reserved, on a basis of the desired condition; (Liu ¶0055-¶0056 discloses the users requesting to join a travel route; the driver may elect to share the route (available); ¶0059 the passengers/users may confirm their participation in the ridesharing group)
and when the reservation of the shared vehicle is completed, acquiring positional information of a plurality of other users who do not make a use request for the shared vehicle and providing reservation information of the shared vehicle to one or more other users, among the plurality of users, who are determined to be able to get on the shared vehicle on a basis of the positional information, (Liu ¶0056 disclosing identifying two or more users to share the ridesharing event; ¶0057 disclosing the user may invite a friend to join in the ridesharing group; ¶0080 disclosing the ridesharing server receiving confirmation from the users of the ridesharing group, and also presenting an interface to allow the users to confirm being a part of the ridesharing group of the current route; ¶0081 disclosing determining whether space for additional users is available in the vehicle; the server may be configured to allow for additional users outside the group to participate in the rideshare; ¶0082 the server may send a broadcast to other ridesharing users within proximity to the trip origin location that there is an availability for a rider)

Liu in view of Katigawa discloses:
the reservation information including a destination of the shared vehicle reserved. 
Liu discloses identifying two or more users to share the ridesharing event the user may be routed to intermediate route from the waypoint to the destination location, but does not explicitly disclose that the reservation information includes a destination of the shared vehicle reserved. 

Note: Additionally, in regard to claim 1, the Examiner further notes the recited "when" limitation does not move to distinguish the claimed invention from the cited art. These phrase(s) are conditional/contingent limitations with the noted "acquiring positional information of a plurality of other users…and providing reservation information of the shared vehicle…" step not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].

Claim 11 is directed to an apparatus. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

Claim 2: The information providing method according to claim 1, wherein the desired condition includes a departure place of the shared vehicle, and the information providing method comprises: calculating a travel route of the shared vehicle on a basis of the departure place and the destination; and providing the reservation information including the travel route. (Liu ¶0056 disclosing the route for the ridesharing being defined according to trip characteristics (conditions) of the users such as origin (departure) to the trip destination location (see ¶0054 and also ¶0050 disclosing the trip characteristics/conditions including origin (departure) location); ¶the route is provided (¶0055); see also ¶0060 and ¶0062 disclosing computing a route using the received information (which includes trip characteristics))

Claim 4: The information providing method according to claim 1 , comprising 33381422providing the reservation information including application information with which the other users can apply for ride-sharing on the shared vehicle. (Liu ¶0020 disclosing the trip planning application that request the users to confirm their desire to be included on the route; ¶0055 disclosing multiple users requesting a ride/travel on the route (apply for ride-sharing) using the servers which are a part of the trip planning application (¶0041))

Claim 5: The information providing method according to claim 4, wherein application for the ride-sharing on the shared vehicle with the application information is valid only within a 


Claim 7: The information providing method according to claim 1, wherein the desired condition includes a departure place of the shared vehicle, (Liu ¶0056 disclosing the route for the ridesharing being defined according to trip characteristics (conditions) of the users such as origin (departure) to the trip destination location (see ¶0054 and also ¶0050 disclosing the trip characteristics/conditions including origin (departure) location)
and the information providing method comprises calculating a travel route of the shared vehicle and a required time for the shared vehicle to travel along the travel route, on a basis of the departure place and the destination. (Liu ¶0060 disclosing computing a route using the received information (trip characteristics in ¶0050 which include a time of departure based on arrival at a hub, time of arrival to the destination, timing requirements such as to arrive at a movie showing); ¶0046 disclosing the routing engine identifying travel times and paths for a specific trip)

Claim 12: The information providing method according to claim 1, wherein the reservation information of the shared vehicle is provided to the one or more other users who are determined to be able to get on the shared vehicle on the basis of the positional information after use of the shared vehicle is started. (Liu ¶0056 disclosing identifying two or more users to share the ridesharing event; ¶0057 disclosing the user may invite a friend to join in the ridesharing group; ¶0080 disclosing the ridesharing server receiving confirmation from the users of the proximity to the trip origin location that there is an availability for a rider)

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Katigawa (2016/0048777) further in view of Grasso (2015/0317568).

Claim 3: The information providing method according to claim 2, 
wherein the desired condition includes a use start time of the specific user, and the information providing method comprises providing the reservation information including the departure place, the destination, and the use start time. 
Liu discloses acquiring a desired condition of the user that includes a use start time (Liu ¶0055 disclosing users requesting travel from locations along the route to another further along the route; the route may be according to trip characteristics (conditions) of the user/driver, which may be a time of departure (¶0050)). Liu does not explicitly disclose providing the reservation information including the departure place, the destination, and the use start time. Grasso discloses this limitation: (Grasso ¶0054 and Fig. 6 disclosing an interface in which the user who uses the shared vehicle provides the start time, departure place and destination, and message to the ride sharing partners). It would have been obvious to one of ordinary skill in the providing the reservation information including the departure place, the destination, and the use start time list as taught by Grasso. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Katigawa in order to include information regarding the status of the vehicle (¶0054 of Grasso).


Claim 8: The information providing method according to claim 7, 
comprising determining whether or not each of the plurality of users can share a ride on the shared vehicle reserved, on a basis of the positional information, a moving speed of the user, a use start time of the specific user, the travel route, and the required time. 
Liu in view of Katigawa discloses the users may provide conditions and determining whether a user can ride the shared vehicle based on those conditions, but does not explicitly disclose determining whether or not each of the plurality of users can share a ride on the shared vehicle reserved, on a basis of the positional information, a moving speed of the user, a use start time of the specific user, the travel route, and the required time. Grasso discloses this limitation: (Grasso ¶0030 and Fig. 2 disclosing the position of the users and the path the users take and the distance to get to the vehicle; the processor also accounts for the speed of the users (moving speed), the proposed departure/start time and the approximate start time (both being use start times), travel route of the passengers and driver; the determination of whether the user can share the ride is dependent on meeting these requirements (see ¶0042 disclosing the passenger may have a problem joining the trip at the proposed time and ¶0045 discloses notifying the passengers when they need to depart in order to meet at the departure location). It would have been obvious to one .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Katigawa (2016/0048777) further in view of Grasso (2015/0317568) further in view of Klein (2017/0169366).

Claim 9: The information providing method according to claim 8, comprising: 
Liu in view of Katigawa further in view of Grasso discloses calculating a time based on a travel pattern of the user and moving speed as a time at which the user should arrive at the vehicle/departure point, as well as the time it takes the driver to reach the vehicle/departure point (Grasso ¶0030). The combination does not explicitly disclose calculating a first arrival time, on a basis of the moving speed, as a time when the user arrives at a predetermined location on the travel route after moving along a shortest distance from a current position of the user to the predetermined location; calculating a second arrival time, on a basis of the required time and the use start time, as a time when the shared vehicle arrives at the predetermined location on the travel route; and when the first arrival time is earlier than the second arrival time, determining that the user can share a ride on the shared vehicle reserved. Klein discloses these limitations:
calculating a first arrival time, on a basis of the moving speed, as a time when the user arrives at a predetermined location on the travel route after moving along a shortest distance from a current position of the user to the predetermined location; (Klein ¶0041 disclosing identifying a user is 10 minutes away from the route location if walking along the shortest path from his current location)
calculating a second arrival time, on a basis of the required time and the use start time, as a time when the shared vehicle arrives at the predetermined location on the travel route; (Klein ¶0041 disclosing the ridesharing vehicle is 8 minutes away from the route location if traveling along the planned route associated with the ridesharing schedule; the planned start/use time being 5:30 p.m. (¶0040, ¶0042))
and when the first arrival time is earlier than the second arrival time, determining that the user can share a ride on the shared vehicle reserved. (Klein ¶0041 disclosing determining that the user will be late to catch the pickup at the route location, ¶0048 disclosing that the user cannot ride the vehicle and proposing another vehicle) 
Since the art discloses that the user being late may result in the user not being able to ride the vehicle, and the claim and art is basing the decision as to whether the user may share the ride on their arrival being on-time/before the arrival of the vehicle, necessarily, the user arriving before the vehicle results in the user being eligible to ride based on their time of arrival. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Katigawa further in view of Grasso to include calculating a first arrival time, on a basis of the moving speed, as a time when the user arrives at after moving along a shortest distance from a current position of the user to the predetermined location; calculating a second arrival time, on a basis of the required time and the use start time, as a time when the shared vehicle arrives at the predetermined location on the travel route; and when the first arrival time is earlier than the second arrival time, determining that the user can share a ride on the shared vehicle reserved as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Katigawa further in view of Grasso in order to determine whether the user will be late to the pickup location, and determine whether an adjustment request should be submitted (see ¶0041-¶0042 of Klein).

Note: Additionally, in regard to claim 9, the Examiner further notes the recited "when" in the third limitation does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "first arrival time is earlier than the second arrival time" step not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].

Claim 10: The information providing method according to claim 9, 
plurality of shared vehicles, and the information providing method comprises when the reservation of the plurality of shared vehicles is completed, extracting a shared vehicle on which the user can share a ride at the first arrival time as an earliest time, from among the plurality of shared vehicles for which the reservation has been completed; and providing the reservation information of the extracted shared vehicle. Klein discloses these limitations: 
wherein the server manages the reservation of a plurality of shared vehicles, and the information providing method comprises: (Klein ¶0079 discloses a central scheduling system for the ridesharing vehicles; the system comprises a server (¶0080))
when the reservation of the plurality of shared vehicles is completed, extracting a shared vehicle on which the user can share a ride at the first arrival time as an earliest time, from among the plurality of shared vehicles for which the reservation has been completed; (Klein ¶0048 disclosing a request including a ride-sharing option for another vehicle; the user can select a dispatch request for the alternative transportation arrangement at 6:15 p.m. (first arrival time as the earliest time after user missed first vehicle)
and providing the reservation information of the extracted shared vehicle. (Klein ¶0049 the rideshare vehicle/system receives the request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Katigawa further in view of Grasso to include that the server manages the reservation of a plurality of shared vehicles, and the information providing method comprises when the reservation of the plurality of shared vehicles .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Katigawa (2016/0048777) further in view of Klein (2017/0169366) further in view of Rosnow (2016/0132792).

Claim 13: The information providing method according to claim 1, comprising: 
Liu discloses a departure time of the vehicle, but does not explicitly disclose acquiring a moving speed of each of the users; and comparing, on a basis of the moving speed, a first required time for each of the one or more other users to move to a boarding location with a second required time for the shared vehicle to move to the boarding location to determine whether or not the 33381424other user can get on the shared vehicle. Klein discloses this limitation:
acquiring a moving speed of each of the users; and comparing, on a basis of the moving speed, a first required time for each of the one or more other users to move to a boarding location with a second required time for the shared vehicle to move to the boarding location to determine whether or not the 33381424other user can get on the shared vehicle, (Klein ¶0041 disclosing identifying a user is 10 minutes away from the route location if walking along the shortest path from his current location ; ¶0041 disclosing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Katigawa to include acquiring a moving speed of each of the users; and comparing, on a basis of the moving speed, a first required time for each of the one or more other users to move to a boarding location with a second required time for the shared vehicle to move to the boarding location to determine whether or not the 33381424other user can get on the shared vehicle as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Katigawa in order to determine whether the user will be late to the pickup location, and determine whether an adjustment request should be submitted (see ¶0041-¶0042 of Klein).

Liu in view of Katigawa further in view of Klein discloses the system acquires proximity and real-time information such as the pickup location when the request is sent (Klein ¶0036 disclosing the user is within a proximity to the ridesharing route and real-time information such as the pickup location of the potential additional passenger is weighed), but does not explicitly 
the boarding location being determined on the basis of the positional information. (Rosnow ¶0049 disclosing the selection of several spots near the user’s home and/or work being selected as a pickup location and providing routes from the places close to the user’s home; and user’s seeking a ride based on the locations; see also ¶0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Katigawa further in view of Klein to include the boarding location being determined on the basis of the positional information as taught by Rosnow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2016/0320195) in view of Katigawa (2016/0048777) further in view of Rosnow (2016/0132792) further in view of Klein (2017/0169366).

Claim 14: The information providing method according to claim 1, comprising: 
Liu discloses setting a departure (boarding) location for the shared ride, but does not explicitly disclose determining a boarding location on the basis of the positional information. Rosnow discloses this limitation:
determining a boarding location on the basis of the positional information; (Rosnow ¶0049 disclosing the selection of several spots near the user’s home and/or work being selected as a pickup location and providing routes from the places close to the user’s home; and user’s seeking a ride based on the locations; see also ¶0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Katigawa to include determining a boarding location on the basis of the positional information as taught by Rosnow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Liu discloses a departure time of the vehicle, but does not explicitly disclose comparing a first arrival time for each of the users to arrive at the boarding location with a second arrival time for the shared vehicle to arrive at the boarding location to determine whether or not each of the one or more other users can get on the shared vehicle, the second arrival time being calculated using a use start time of the shared vehicle and a required time to the boarding location. Klein discloses this limitation:
and comparing a first arrival time for each of the users to arrive at the boarding location with a second arrival time for the shared vehicle to arrive at the boarding location to determine whether or not each of the one or more other users can get on the shared vehicle, the second arrival time being calculated using a use start time of the shared vehicle and a required time to the boarding location. (Klein ¶0041 disclosing identifying a user is 10 minutes away from the route location if walking along the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu in view of Katigawa further in view of Rosnow to include  comparing a first arrival time for each of the users to arrive at the boarding location with a second arrival time for the shared vehicle to arrive at the boarding location to determine whether or not each of the one or more other users can get on the shared vehicle, the second arrival time being calculated using a use start time of the shared vehicle and a required time to the boarding location as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in view of Katigawa further in view of Rosnow in order to determine whether the user will be late to the pickup location, and determine whether an adjustment request should be submitted (see ¶0041-¶0042 of Klein).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628